Citation Nr: 0010513	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-19 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to September 4, 1997, 
for the grant of service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1994.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington, which granted service connection 
for diabetes mellitus, evaluated as 20 percent disabling, 
effective September 4, 1997.


FINDINGS OF FACT

1.  The RO has obtained all available relevant evidence 
necessary for an equitable disposition of the appeal.

2.  In February 1994, the RO received the veteran's initial 
claim for service connection for diabetes mellitus.

3.  A September 1994 rating decision denied the veteran's 
claim for service connection for diabetes mellitus.  In a 
September 21, 1994 letter, the RO notified the veteran of its 
denial of his claim, and informed him of his appellate rights 
with respect to the decision.  The veteran did not file a 
timely appeal.

4.  The veteran sought to reopen his claim for service 
connection for diabetes mellitus on September 4, 1997.

5.  A January 1998 VA examination report concludes that the 
veteran's diabetes mellitus had its onset during service in 
the 1980s.

6.  In a March 1998 rating decision, the RO granted service 
connection for diabetes mellitus, and assigned a 20 percent 
evaluation, effective from September 4, 1997.



CONCLUSION OF LAW

An effective date earlier than September 4, 1997, for the 
grant of service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 1991); 38 
C.F.R. §§ 3.104, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal elevated blood sugar levels in 
February 1988, April 1988, May 1988, and December 1989.  A 
September 1991 report notes an increased frequency of 
urination, and a urinalysis was ordered to rule out diabetes.  
The urinalysis results were noted to be normal.  Elevated 
blood sugar levels were noted in August 1992, and September 
1992.  During a June 1993 Risk Screening Evaluation, the 
veteran reported that his mother had type II insulin-
dependent diabetes mellitus, but gave a negative history of 
diabetes.  The October 1993 separation examination report is 
negative for findings of diabetes mellitus.

The veteran filed a claim of entitlement to service 
connection for diabetes mellitus in February 1994.

While the veteran gave a negative history of diabetes 
mellitus on VA examination in June 1994, he reported elevated 
blood sugar readings during service, and indicated that he 
was evaluated for diabetes at that time.  He reported no 
problems related to elevated blood sugar, and denied 
receiving treatment for diabetes.  He explained that while 
his mother and maternal aunt and uncle had diabetes, he 
experienced no symptoms of the disease.  With the exception 
of mild-to-moderate obesity, a physical examination was 
negative for findings suggestive of diabetes.  The pertinent 
diagnosis was elevated blood sugars in the past, but no 
apparent ongoing problems with hyperglycemia or known 
diabetes, and no symptoms suggestive of such.  The examiner 
opined that the veteran's mild-to-moderate obesity may have 
contributed to his elevated blood sugar levels.

Based on this evidence, a September 1994 rating decision 
denied service connection for diabetes mellitus.  In 
correspondence dated September 21, 1994, the RO notified the 
veteran of this decision, and informed him of his appellate 
rights. 

Medical records from the Madigan Army Medical Center reflect 
treatment for diabetes mellitus from June 1996 to June 1997.  
A June 1996 record notes a blood sugar level of 334 mg/dl.  
The diagnostic impression was new onset diabetes mellitus.  
The veteran subsequently received follow-up treatment for 
non-insulin-dependent diabetes mellitus, and a low fat, low 
sugar diet was recommended.

The veteran sought to reopen his claim for service connection 
for diabetes mellitus in September 1997.

On VA examination in January 1998, the veteran reported that 
two doctors informed him that his blood sugar levels were 
"too high" during service, and indicated that he "probably 
had diabetes."  He explained that the physicians never 
followed-up on their suspicion, and diabetes medication was 
never prescribed.  The veteran reported that diabetes 
mellitus was first diagnosed at the Madigan Army Medical 
Center in approximately 1995, and indicated that glipizide 
was prescribed.  Following a review of the service medical 
records, the VA examiner concluded that the veteran's 
diabetes probably had its onset during service in the 1980s.

Consequently, a March 1998 rating decision granted service 
connection for diabetes mellitus, and assigned a 20 percent 
evaluation, effective September 4, 1997.  In May 1998, the 
veteran filed a notice of disagreement (NOD) with the 
September 4, 1997 effective date.  He maintained that because 
service connection for diabetes was granted in March 1998, 
based on the VA physician's opinion following a review of the 
service medical records, evidence that was of record at the 
time of the September 1994 denial of his claim, the 
appropriate effective date for the grant of service 
connection is the day following his separation from service.  
The veteran submitted a substantive appeal (Form 9) in July 
1998, perfecting his appeal.

Analysis

A review of the record demonstrates that the veteran has 
submitted a well-grounded claim with respect to an effective 
date earlier than September 4, 1997, for the grant of service 
connection for diabetes mellitus, that is, the veteran has 
presented a claim which is plausible.  38 U.S.C.A. § 5107(a).  
VA therefore has a duty to assist the veteran in the 
development of facts pertinent to his claim. 38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81-2 (1990).  
Upon review of the entire record, the Board concludes that 
the evidence currently of record provides a sufficient basis 
upon which to address the merits of the veteran's claim, and 
that he has been adequately assisted in the development of 
his case.

The veteran maintains that the grant of service connection 
for diabetes mellitus should be effective the day following 
his separation from service.  In essence, he contends that 
because his original claim was received within one year of 
his discharge from service, and the March 1998 grant of 
service connection was based on a January 1998 medical 
opinion following a review of the service medical records 
(evidence that was of record at the time of the September 
1994 rating decision), the appropriate effective date is the 
day following his separation from service.  

The method for determining the effective date of a grant of 
service connection is set forth in 38 U.S.C.A. § 5110(a), as 
well as 38 C.F.R. § 3.400.  With respect to the assignment of 
an effective date, the applicable law indicates that, except 
as otherwise provided, the effective date of an award based 
on an original claim shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 
1991).  The date of entitlement to an award of service 
connection is the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (1999).

A rating action becomes final unless it is appealed within 
one year.  After a claim has been denied by a rating decision 
that was unappealed or from which an appeal was not 
perfected, it may be challenged on the basis that it 
contained clear and unmistakable error.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.105, 20.200, 20.302, 20.1103 (1999).

In pertinent part, the effective date of an award based on a 
claim reopened after final disallowance shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q)(1)(ii) and § 3.400(r).

The RO assigned the September 4, 1997 effective date for 
service connection based on the date of the veteran's 
submission of a reopened claim under 38 C.F.R. § 
3.400(q),(r), and denied his claim for an earlier effective 
date because of the final unappealed September 1994 decision.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).

The veteran does not contend, and the record does not 
demonstrate, that he appealed the September 1994 rating 
decision.  Accordingly, that decision became final.  The 
evidence does not demonstrate, and the veteran does not 
contend, that any other claims of entitlement to service 
connection for diabetes mellitus, formal or informal, were 
filed between September 1994 and September 1997, when he 
filed his reopened claim.

For the reasons stated above, the Board has concluded that 
the veteran's initial claim of entitlement to service 
connection for diabetes mellitus, which was filed in February 
1994, was denied in an unappealed RO decision in September 
1994.  That decision was proper under the circumstances.  The 
effective date of the grant of service connection for 
diabetes mellitus can not be earlier than the date of VA 
receipt of the application to reopen, or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(b) and (q)(ii).  In this case, the veteran's 
application to reopen his claim for service connection for 
diabetes mellitus was received on September 4, 1997.  As a 
result, the claim for an earlier effective date must be 
denied.  Id.

The Board has carefully examined the record in order to 
determine whether there may be an inferred claim of clear and 
unmistakable error (CUE).  See 38 C.F.R. § 3.105(a);  Douglas 
v. Derwinski, 2 Vet. App. 103, 109 (1992).  For reasons the 
Board can readily understand, the veteran has focused on the 
remarks of the VA examiner in January 1998 that he believed 
entries in the service medical records in the 1980's 
represented initial evidence of the presence of diabetes 
mellitus.  The veteran therefore believes that since this 
evidence was of record at the time of the initial claim, the 
award of the benefit was not based upon new and material 
evidence, but upon evidence that has always been of record.  
The Board must point out respectfully, however, that the 
record at the time of the denial of the original claim 
included both the service medical records and a VA 
examination in 1994.  The service medical records did not 
contain a diagnosis of diabetes mellitus, and even if they 
had, the 1994 examination disclosed no clinical or laboratory 
evidence of the presence of diabetes mellitus.  Thus, the 
record lacked critical evidence of the existence of a current 
disability at the time of the 1994 rating determination, and 
that determination denying service connection was fully 
supported by the record.  It was only after the 1994 rating 
determination that diabetes mellitus was diagnosed and that 
diagnosis was then linked retrospectively to the entries in 
the service medical records.  Thus, the award of service 
connection was not based simply on the service medical 
records, but also upon post service medical evidence that 
became available only after the 1994 rating determination 
which both established the diagnosis of the claimed 
disability and linked it to service.  In light of this 
analysis, it appear to the Board that the veteran's arguments 
amount to no more than a disagreement as to how the facts 
were weighed or evaluated by the RO in September 1994.  
Therefore, the veteran has not alleged CUE within the meaning 
of applicable law.  Crippen v. Brown, 9 Vet. App. 412, 417-
418 (1996); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); 
Damrel v. Brown, 6 Vet. App. 242, 246 (1994). 


ORDER

An effective date prior to September 4, 1997, for the grant 
of service connection for diabetes mellitus is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


